Citation Nr: 0412709	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-21 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


ATTORNEY FOR THE BOARD


R. E. Smith, Counsel











INTRODUCTION

The veteran had active military service from February 1967 to 
October 1968.

This matter came before the Board of Veterans' Appeals on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA), Baltimore, Maryland Regional Office 
(RO).


REMAND

A review of the record shows that, while on active duty, the 
veteran was seen at the dispensary on two separate occasions, 
with complaints referable to his back.  In June 1967, he 
complained that he had pulled a back muscle as a result of 
lifting a garbage can.  Muscle strain was diagnosed.  In 
November 1967 the veteran reported injuring his back while 
lifting an oxygen bottle.  He complained of sharp pain on the 
right lower back.  Muscle spasm was diagnosed and 
conservative treatment, to include whirlpool, was prescribed.

Following his period of active duty, the veteran was 
evaluated by his service department in June 1969 for 
retention in the U. S. Naval Reserve.  He was examined by 
service physicians and diagnosed as suffering from 
symptomatic spondyloisithesis L5 -S1.  When examined by VA in 
December 1969, the veteran related injuring his back while 
lifting an oxygen tank in service.  He said he was placed in 
Sick Bay for two days and that during this time heat was 
applied to the lower part of his back.  Following a physical 
examination of the spinal column and x-rays revealing a small 
amount of spondylolisthesis at L-5, and narrowing of the last 
interspace, spondylolisthesis was diagnosed.

It is the veteran's contention that injury to his back in 
service as noted above resulted in the back pathology 
diagnosed subsequent to service.  The Board is of the opinion 
the a VA examination would be of assistance in adjudicating 
the current issue.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and the implementing regulations 
are fully complied with and satisfied.  
The RO should inform the veteran to 
submit copies of all evidence in his 
possession pertinent to his claim, which 
have not been previously submitted.  
38 C.F.R. § 3.159(b)(1).

2.  The RO is requested to make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
show the nature, extent and etiology of 
any low back disability.  All indicated 
tests and studies should be completed and 
all findings reported in detail.  If 
spondylolisthesis of the L5-S1 is 
diagnosed the examiner should indicate 
whether the spondylolisthesis is a 
congenital or developmental abnormality 
or whether it appears to have been 
acquired.  

The examiner should provide an opinion as 
to whether it is as likely as not that 
any current acquired back disability 
diagnosed is related to service or 
occurrence or event therein.  The 
rationale for all opinions expressed 
should also be provided.  The veteran's 
claims folder must be made available to 
the examiner for review. 

3. Thereafter, the RO should readjudicate 
this claim. If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC) and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




